Name: Council Decision of 14 April 2014 on the signing, on behalf of the European Union, of the Marrakesh Treaty to Facilitate Access to Published Works for Persons who are Blind, Visually Impaired, or otherwise Print Disabled
 Type: Decision
 Subject Matter: United Nations;  international affairs;  social affairs
 Date Published: 2014-04-17

 17.4.2014 EN Official Journal of the European Union L 115/1 COUNCIL DECISION of 14 April 2014 on the signing, on behalf of the European Union, of the Marrakesh Treaty to Facilitate Access to Published Works for Persons who are Blind, Visually Impaired, or otherwise Print Disabled (2014/221/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 114 and 207, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Since 22 January 2011, pursuant to Council Decision 2010/48/EC (1), the Union has been bound by the United Nations Convention on the Rights of Persons with Disabilities; its provisions have become an integral part of the Union legal order. (2) On 26 November 2012, the Council authorised the Commission to negotiate, on behalf of the European Union, an international agreement within the World Intellectual Property Organization on improved access to books for print-impaired persons. (3) The negotiations were successfully concluded at the Diplomatic Conference held in Marrakesh from 17 to 28 June 2013 and the Marrakesh Treaty to Facilitate Access to Published Works for Persons who are Blind, Visually Impaired, or otherwise Print Disabled (the Marrakesh Treaty) was adopted on 27 June 2013. (4) The Marrakesh Treaty establishes a set of international rules which ensure that there are limitations or exceptions to copyright at national level for the benefit of persons who are blind, visually impaired, or otherwise print disabled and enable the cross-border exchange of accessible format copies of published works that have been made under limitations or exceptions to copyright. (5) The Marrakesh Treaty is open for signing by any eligible party for one year after its adoption. It should be signed on behalf of the Union as regards matters falling within the Union's competence, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Marrakesh Treaty to Facilitate Access to Published Works for Persons who are Blind, Visually Impaired, or otherwise Print Disabled (2) is hereby authorised, subject to its conclusion. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Marrakesh Treaty on behalf of the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 14 April 2014. For the Council The President A. TSAFTARIS (1) Council Decision 2010/48/EC of 26 November 2009 concerning the conclusion, by the European Community, of the United Nations Convention on the Rights of Persons with Disabilities (OJ L 23, 27.1.2010, p. 35). (2) The text of the Marrakesh Treaty will be published together with the decision on its conclusion.